             Case 2:18-cv-00746-KJM-CKD Document 19 Filed 07/31/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        No. 2:18-CV-00746-KJM-CKD
12
                         Plaintiff,
13     vs.                                            STIPULATION AND ORDER
                                                      WITHDRAWAL OF VERIFIED CLAIM AND
14   REAL PROPERTY LOCATED AT                         ANSWER OF LIENHOLDER FIRST LIFE,
     2117 SOUTH AVENUE, SACRAMENTO                    LLC
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 252-0183-012-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
                          Defendants.
18

19

20
                    IT IS HEREBY STIPULATED by and between Claimant First Life, LLC
21
     (“Claimant”), by and through attorney, J. Patrick McCarthy, and Plaintiff, the United States of
22
     America (“Plaintiff”), by and through its undersigned counsel, Kevin C. Khasigian, Assistant
23
     United States Attorney, as follows:
24
                    1. Claimant asserted a lienholder interest in the defendant property located at
25
     2117 South Avenue, Sacramento, California, APN: 252-0183-012-0000 (“South Avenue
26
     Property”), which maintains the following legal description: Attached as Ex. A
27

28
             Case 2:18-cv-00746-KJM-CKD Document 19 Filed 07/31/20 Page 2 of 4



 1                  2. The loan has since been satisfied and Claimant no longer has an interest in the
 2   South Avenue Property.
 3                  3. Accordingly, Claimant hereby withdraws its claim filed in the above-captioned
 4   case on May 29, 2018, ECF No. 9, and its Answer filed July 2, 2018, ECF No. 12, with respect
 5   to the South Avenue Property.
 6                  4. To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),
 7   Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the
 8   Federal Rules of Civil Procedure, Rule 41(a). The South Avenue Property is the in rem
 9   defendant.
10                  5. Each party hereto is to bear its own costs; and
11                  6. Claimant is hereby removed from the Service List for the above-captioned
12   case.
13   Dated: July 24, 2020                                 MCGREGOR W. SCOTT
                                                          United States Attorney
14

15
                                                    By: /s/ Kevin C. Khasigian
16                                                      KEVIN C. KHASIGIAN,
                                                        Assistant United States Attorney
17
                                                        (Authorized by email)
18

19   Dated: July 24, 2020
20
                                                          /s/ J. Patrick McCarthy
                                                          J. PATRICK McCARTHY,
21                                                        Attorney for Claimant
22

23

24

25

26

27

28
     Case 2:18-cv-00746-KJM-CKD Document 19 Filed 07/31/20 Page 3 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:18-cv-00746-KJM-CKD Document 19 Filed 07/31/20 Page 4 of 4



 1                                               ORDER
 2                  The court has read and considered the Stipulation of Withdrawal of Claim and
 3   Answer by First Life, LLC (“Claimant”) and Plaintiff, the United States of America (“Plaintiff”),
 4   by and through their respective counsel. For the reasons stated in the Stipulation and for good
 5   cause shown,
 6                  IT IS HEREBY ORDERED as follows:
 7                  1. The Stipulation of Withdrawal of Claim and Answer by First Life, LLC is
 8   approved.
 9                  2. Claimant’s claim filed in the above-captioned case on May 29, 2018, ECF No.
10   9, is hereby deemed withdrawn.
11                  3. Claimant’s Answer filed in the above-captioned case on July 2, 2018, ECF No.
12   12, is hereby withdrawn.
13                  4. Claimant is hereby deemed dismissed with prejudice from the above-captioned
14   case.
15                  IT IS SO ORDERED.
16                  This order resolves ECF No. 18.
17
     DATED: July 31, 2020.
18

19

20

21

22

23

24

25

26

27

28
